We have examined the authorities cited by the defendants' counsel and are unable to see anything in them which is sufficient to induce us to overrule the well-established principles of this Court as applicable to the case presented in the record.
The bond sued upon is in form negotiable, and was indorsed for value and without notice to the plaintiff before maturity. Such a bond whenindorsed "is to be regarded, so far as its negotiability is concerned and its liability to be governed by the commercial law   (219) applicable to promissory notes, as if it were a promissory note not under seal," Miller v. Tharell, 75 N.C. 148; Spence v. Tapscott,93 N.C. 246. The principle was applied in Lewis v. Long, 102 N.C. 206, in which it was decided that an obligor on a bond of this character could not, as against an indorsee for value, before maturity and without notice, set up the defense that he executed the same as a surety only.
In the above cases the subject is fully discussed, and the conclusion reached is that such bonds when so indorsed have all of the immunities peculiar to commercial paper. It is proper to say that the counsel for the appellants did not very seriously insist in this Court that the ruling of his Honor, excluding the defenses set up by the defendants, was erroneous.
Affirmed.
Cited: Tyson v. Joyner, 139 N.C. 73.